Citation Nr: 1202000	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-50 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from June 1968 to March 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2009, a statement of the case was issued in October 2009, and a substantive appeal was received in December 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  The Veteran's service personnel record showed that he was the recipient of a Combat Infantryman Badge, a Vietnam Campaign Medal and a Vietnam Service Medal and, thus, his exposure to combat noise during service in Vietnam is conceded.  See 38 U.S.C.A. § 1154(b).  Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Veteran was afforded a VA audiological examination in September 2008.  Although the examiner reported that the average puretone threshold value for both ears was zero and that word recognition scores were quite excellent, she failed to report the exact auditory thresholds for the five required Hertz frequencies and the actual speech recognition scores under the Maryland CNC test as required under 38 C.F.R. § 3.385.  Thus, as this examination failed to address the requirements under the applicable regulation, the Board must determine that it is insufficient for appellate review.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Accordingly, the Veteran should be afforded a new VA audiological examination to allow for consideration under 38 C.F.R. § 3.385.  Further, although hearing loss and tinnitus are separate disabilities, medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of the associated hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 178 (Anthony S. Fauci et al. eds., 14th ed. 1998).  Thus, the new VA examination should also address whether the Veteran's tinnitus is causally related to inservice combat noise exposure.  

Moreover, the Veteran is also seeking service connection for PTSD.  Again, based on the receipt of a combat medal, it is established that the Veteran experienced combat stressors while serving in Vietnam.  He was afforded a VA psychiatric examination September 2008.  However, the examiner determined that the Veteran did not meet the criteria for a PTSD diagnosis.  Nevertheless, in his substantive appeal, the Veteran described symptoms of depression, anxiety, occasional panic attacks, mild memory loss and being suspicious of others, which were not addressed at the VA examination.  Thus, the Veteran should also be afforded another VA examination to determine if he has PTSD due to combat stressors.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be scheduled for a VA audiological examination with a licensed audiologist to determine the nature, extent and etiology of any currently manifested hearing loss and tinnitus.   The claims file must be made available to the examiner for review.  The examiner should clearly report findings pursuant to 38 C.F.R. § 3.385.  After examining the Veteran and reviewing the claims file, the examiner should opine whether it is at least as likely as not (a 50% or higher degree of probability) that any current hearing loss and/or tinnitus is related to combat noise exposure trauma during service.  A detailed rationale for all opinions expressed should be furnished.

2.  The Veteran should be afforded an appropriate VA psychiatric examination.  The claims file must be made available to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner should then clearly indicate whether or not the Veteran suffers from PTSD due to his combat service in Vietnam.  A detailed rationale for all opinions expressed should be furnished.  

3.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

4.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if the issues on appeal may be granted.  If not, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


